DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I (claims 1-19) in the reply filed on 5/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term high melting point renders the claimed subject unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear, vague and indefinite what melting point of the metal is sufficient to read on the high melting point or not.
For the purposes of compact prosecution, Examiner has interpreted that most any melting point of a metal is sufficient to read on a high melting point metal.

The term “high-frequency” in claim 2 is a relative term which renders the claim indefinite. The term “high-frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Therefore, it is unclear, vague and indefinite whether a given valve can be considered a high-frequency valve or not.
	For the purposes of compact prosecution, Examiner has interpreted that most any valve can be considered a high-frequency valve and meet the claimed subject matter.

	Regarding claims 10-11, the use of term “generally” renders the claimed subject matter unclear, vague and indefinite because it is unclear how circular (claim 10) and / or rectangular (claim 11) the annular filament and nozzle, respectively, must be to meet the claimed subject matter or not.
	For the purposes of compact prosecution, an annular filament / gasket will be considered circular in shape.  Furthermore, a four-sided shape / rectangular shape will be considered generally rectangular.

	Regarding claim 14, the molybdenum receptor tube lacks proper antecedent basis and therefore renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).
	For the purposes of compact prosecution, Examiner has interpreted that the metal material refractory tube can read on / meet / disclose the claimed subject matter.

	Regarding claim 14, the use of term “enough” renders the claimed subject matter unclear, vague and indefinite because it is unclear how much molybdenum must be present in the receptor tube composition to have enough mass to absorb energy and heat the nozzle or not.
	For the purposes of compact prosecution, an receptor tube with any amount of molybdenum will be considered enough to meet the claimed subject matter.

Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the combination Elgar (US 2018/0281284) / Van Pelt (US 2016/0194233) or any prior art available fails to disclose / teach / render obvious:
“an annular filament that surrounds a refractory metal receptor tube and defines an electron beam zone at the receptor tube to melt the metal material in the manifold.”
The combination Elgar / Van Pelt is not interpreted as capable of the recited functions because it would require elements in combination in a way that is not art-recognized or would require substantial reconstruction.  It would not have yielded predictable results to one of ordinary skill in the art before the effective filing date.
While Elgar discloses: a printhead (see printing of [0029] and nozzle therefor), the printhead comprising:
A cap including a metal-material inlet (see metal alloy material of [0155], flowing through the material conveyor channel) and a pressurized gas inlet (see inert gas valve of [0120]);
A material manifold (see chamber 126 of [0117] – has a shield of [0175]/[0180]);
A shield-gas inlet (taken as a separate structure from the pressurized gas inlet – argon/nitrogen of [0124]);
A shield-gas manifold (see shutter of [0124] for controlling shield gas content – this satisfies the BRI of manifold because it is a single inlet that branches to multiple outlets – that that particular pipe is capable of operating on shield gas is a constraint on the manner of operating/intended use of the structures of the cited apparatus that the apparatus is capable of) coupled to the shield gas inlet, which supplies a shield gas to the material as the melted material exits the nozzle. 
Elgar does not disclose: a refractory metal receptor tube that surrounds a portion of the nozzle; and wherein the annular filament that surrounds the receptor tube defines an electron beam zone at the receptor tube to melt the metal material in the manifold.
In the same field of endeavor of additive manufacturing apparatuses as Elgar, Van Pelt discloses: a nozzle which is manufactured rom refractory metal ([0017], [0038] – the refractory metal is used to manufacture the gas supply tube and the heating body 8 which is surrounding a portion of the nozzle as claimed – see Fig. 1).
To manufacture the receptor tube of refractory metal and to surround with an annular filament that defines an electron beam zone at the receptor tube would NOT have been obvious to one of ordinary skill in the art before the effective filing date.
While metal filaments were known as the article worked upon before the effective filing date – see for example Cho (US 2011/0188635) [0016] and [0061], they were NOT known to be annular in shape and surround the receptor tube to define an electron beam zone at the receptor tube to melt the metal material in the manifold.
Such a modification would not have been motivated by one of ordinary skill in the art before the effective filing date, and a combination Elgar / Van Pelt / Cho is forced and deficient.
Therefore, claim 1 is deemed allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743